DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on August 26, 2022, claims 1, 11, and 17 were amended.
Claims 1, 2, 5-12, 15-18, 20, 22, and 24-27 are currently pending and under examination, of which claims 1, 11, and 17 are independent claims. 

Response to Amendment
Applicant’s substantive amendments to the claims have overcome the prior art rejections previously set forth.

Response to Arguments
Regarding the non-statutory subject matter rejection, on page 11 of the Amendment, it is argued that “Applicant's disclosure provides explicit details such that one of ordinary skill in the art would recognize that the claimed features provide an improvement.”  The arguments then refer to the description of paragraph [0010] of the specification to conclude the following:
Therefore, as explicitly explained in Applicant's disclosure, the example techniques allow for a device with which the user can interact rather than the user having to interact with the connected devices, such that fewer inputs or adjustments using this device. Indeed, with the example techniques, a device may require a single input, rather than multiple inputs across multiple devices, to select a predefined comfort preference.

However, the Office respectfully reminds the Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, when construing the scope of the claims, the Office is bound to consider the features being recited in the claims, but cannot incorporate the description of the Specification into the claims. See MPEP 707.07(f).  Therefore, the arguments are not deemed persuasive. 
In addition, in the last paragraph of page 11 of the Amendment, submits that 
Claim 1 recites “receiving, via the computing device, a single input from the user indicating the particular comfort preference, the single input from the user selects the respective temperature, humidity level, and at least one of the respective airflow level or lighting level” (emphasis added). As explained above, the example techniques described in this disclosure allow for a computing device to receive a single input to allow the user to set the comfort preference, rather than the user interacting with multiple different devices with multiple different 11 inputs. Hence, the computing device of claim 1 is a better device as compared to other computing devices that fail to provide such a single input.”  

The Office respectfully disagrees.  As explained in the Non-Final Office Action dated May 26, 2022, the receiving function is an insignificant extra-solution activities to the judicial exception as it is a pre-solution activity of gathering data for use in a claimed process.  Whether the data being received from the user through a single input is inconsequential.  Such feature is not sufficient to integrate the receiving function into a practical application.  As also demonstrated by the multiple references provided in the 35 USC 101 rejection in the Non-Final Office Action, the receiving function is well-understood, routine, and conventional function demonstrating that the recitation is not sufficient to amount to significantly more.  As explained above, the example techniques described in the disclosure cannot be relied upon.
On page 12, first paragraph, it is argued that 
…the Office Action considers the feature of “determining the particular comfort preference based on the single input...” as reciting the abstract idea. However, the “based on the single input” is from the “receiving, via the computing device, a single input from the user....” It is the improvement in the functioning of the computing device that allows for the receiving of a single input, and it is from this received single input that the determination of the particular comfort preference is based. Therefore, claim 1 clearly integrates the alleged judicial exception into a practical application.
The Office respectfully disagrees with the argument.  The argument fails to articulate how, based on a simple receipt of a single input, such computer device is functionally improved.   The simple receipt of a single input is not sufficient to integrate the judicial exception into a practical application.  The receiving function is necessary data gathering, which as explained in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 at 79 (2012), all uses of the recited judicial exception require such data gathering.   The cited art presented in the rejection shows that the receiving function does not amount to significantly more.  The arguments are not deemed persuasive.
Lastly, the second paragraph of page 12 of the Amendment submits the following:
For completeness, Applicant notes that to the extent the Office Action considered the “receiving” feature of claim 1 as well-known (a point to which Applicant does not acquiesce), such an assertion is immaterial for determining whether the claimed features integrate a judicial exception into a practical application. For instance, MPEP § 2106.04(d)(1) states that “the 'improvements' analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well- understood, routine, conventional activity” (emphasis added).

In response, the Office respectfully notes that in the 35 USC 101 rejection presented in the Non-Final Office Action, in Step 2A, prong two, of the subject matter eligibility analysis, the receiving function was analyzed and determined to be an insignificant extra-solution activity to the judicial exception as a function of receiving the single input from the user in the claimed process.  The receiving function was then analyzed and determined, under Step 2B, not to amount to significantly more because it is a well-understood, routine, and conventional function as evidenced by the multiple references submitted.  Thus, the conclusion that such function was not sufficient to overcome the rejection was properly demonstrated.  As a result, the statements made in the second paragraph of page 12 of the Amendment are not persuasive.
In view of the foregoing, the rejection to independent claim 1 and related dependent claims under 35 USC 101 is maintained.  Regarding independent claims 11 and 17 and related dependent claims, for similar reasons as those presented above, the rejection to these claims is maintained.

Claim Objections
Claims 1, 2, 7, 8, 9, 10, 11, 17, and 22 are objected to because of the following informalities:  
Claim 1, line 4, replace “prompting” with “the prompting of”.
Claim 1, line 5, replace “the respective” with “a respective”.
Claim 1, line 6, insert “a respective” before “humidity”.
Claim 1, line 6, replace “the respective airflow” with “a respective airflow”.
Claim 1, line 6, insert “a respective” before “lighting”.
Claim 1, line 7, insert “plurality of “ before “predefined”.
Claim 1, line 11, insert “plurality of” before “predefined”.
Claim 1, line 12, insert “predefined” before “comfort”.
Claim 2, line 2, insert “the” before “prompting”.
Claim 2, line 2, insert “of” before “the user”.
Claim 2, line 5, replace “receiving” with “the receiving of”.
Claim 7, line 2, replace “the respective” with “a respective”.
Claim 8, line 2, replace “determining” with “the determining of”.
Claim 8, line 4, replace “modifying” with “the modifying of”.
Claim 9, line 2, replace “the respective” with “a respective”.
Claim 10, line 1, replace “prompting” with “the prompting of”.
Claim 11, line 9, replace “the respective” with “a respective”.
Claim 11, line 9, insert “a respective” before “humidity”.
Claim 11, line 10, replace “the respective” with “a respective”.
Claim 11, line 10, insert “a respective” before “lighting”.
Claim 11, line 10, insert “plurality of” before “predefined”.
Claim 11, line 15, insert “plurality of” before “predefined”.
Claim 11, line 16, insert “predefined” before “comfort”.
Claim 17, line 8, replace “the respective” with “a respective”.
Claim 17, line 9, replace “the humidity” with “a respective humidity”.
Claim 17, line 9, replace “the respective” with “a respective”.
Claim 17, line 10, replace “lighting” with “a respective lighting”.
Claim 17, line 10, insert “a plurality of” before “predefined”.
Claim 17, line 14, insert “a plurality of” before “predefined”.
Claim 17, line 15, insert “predefined” before “comfort”.
Claim 22, line 3, insert “the respective” before “humidity”.
Claim 22, line 4, insert “the respective” before “lighting”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-12, 15-18, 20, 22, and 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claim 1 recites, “... determining the particular comfort preference based on the single input, the particular comfort preference including a first setting associated with the temperature in the structure, a second setting associated with the humidity level in the structure, and at least one of a third setting associated with the airflow level or a fourth setting associated with the lighting level...” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as paragraphs [0009], [0015], [0044], [0048], [0051], [0054], and [0058], for instance, the determining function is a mental process that can be performed through observation, evaluation and judgement.  Paragraph [0058] expressly indicates that the user determines a comfort preference associated with a temperature and lighting level in a hotel room.  Therefore, a person may perform, through observation, evaluation and judgement, the features enunciated above.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of, “prompting, via a computing device, a user to select a particular comfort preference from a plurality of predefined comfort preferences, the plurality of predefined comfort preferences each including different predefined settings associated with a temperature, a humidity level, and at least one of an airflow level or a lighting level in a structure, wherein prompting the user comprises displaying the plurality of predefined comfort preferences that each include the respective temperature, humidity level, and at least one of the respective airflow level or lighting level associated with each of the predefined comfort preferences, and wherein the respective temperature, humidity level, and at least one of the respective airflow level or lighting level associated with each of the predefined comfort preferences is a predefined temperature, a predefined humidity level, and at least one of a predefined airflow level or a predefined lighting level associated with each of the predefined comfort preferences, wherein the plurality of comfort preferences comprises at least a first comfort preference, a second comfort preference, and a third comfort preference, wherein the first comfort preference defines a low temperature, a low humidity, and at least one of a high airflow level or a low lighting level, wherein the second comfort preference defines a medium temperature, a medium humidity level, and at least one of a medium airflow level or a high lighting level, and wherein the third comfort preference defines a high temperature, a low humidity level, and at least one of a low airflow level or a low lighting level; receiving, via the computing device, a single input from the user indicating the particular comfort preference, the single input from the user selects the respective temperature, humidity level, and at least one of the respective airflow level or lighting level; …wherein the particular comfort preference is determined based on a selection, made with the single input using the computing device, of one of the plurality of predefined comfort preferences; storing the particular comfort preference in a memory; and controlling operation of a plurality of connected devices without user input based on the first setting and the second setting of the particular comfort preference in a portion of the structure”.  
As recited, the prompting, receiving, the selection made with the single input, storing, and controlling limitations are insignificant extra-solution activities under MPEP 2106.05(g), without imposing meaningful limits. 
The limitations associated with the prompting, the receiving, and the selection are insignificant extra-solution activities to the judicial exception as they are pre-solution activities as steps of displaying, gathering or collecting data for use in a claimed process. See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 at 79 (2012), 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering); (selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
The storing function, in turn, is a post-solution activity that is not integrating the judicial exception into a practical application.
The additional features including “controlling operation of a plurality of connected devices without user input based on the first setting and the second setting of the particular comfort preference in a portion of the structure”, is a generic application of the first and second settings on generic connected devices.  The controlling function does not clarify how the control is performed based on the setting.  There are no details provided other than controlling operation of connected devices.  The application of a first setting, which is “associated with the temperature in the structure” and the second setting, which is “associated with the humidity level in the structure”, to control operation of “a plurality of connected devices” does not implement the determining function to a particular machine.  
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The prompting limitations, which as the claim defines, is a display of predefined comfort preferences, function that the courts have found to encompass well-understood, routing, and conventional nature. (presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 and identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017).)
The receiving function and the selecting limitation are also well-understood, routing, and conventional nature. Floro (US Patent No. 10,852,018 B1) (“Floro”): Column 6, lines 9-14 (“Additionally, the example control system allows a user to select the operating mode for use during a timed period or an untimed period with the engagement of a single switch or predetermined actuation(s) of one or more switches, such as might include a “confirm” or “done” switch actuation.”) Floro: Column 11, lines 34-35 (“This allows one touch operation by a user to switch operating modes.”) Oobayashi et al. (US Patent Publication No. 2019/0268999 A1) (“Oobayashi”): Paragraph [0108] (…user 2 can select a desired scene by operating the selection screen displayed on display 230. Operation receiver 210 receives the selection made by user 2 and controller 220 transmits the received operation as an operation signal to control device 100 via communication unit 240. This makes it possible for user 2 to start and stop a scene control at a desired timing.”) Oobayashi: Paragraph [0103] (“Operation terminal 200 is a terminal device that receives an input of an operation from user 2.”) Oobayashi: Paragraph [0104] (“As illustrated in FIG. 3, operation terminal 200 includes operation receiver 210...”) Oobayashi: Paragraph [0105] (“Operation receiver 210 receives an input of an operation from user 2. More specifically, operation receiver 210 receives an input of a selection of a scene to be reproduced in space 3 from user 2.”) US Patent Publication No. 2018/0147676 A1 to Havard et al. describes in paragraph [0024] “In an embodiment, the controller 106 may be implemented with logic for comparing received data that may be sensed, or calculated, from one or more sensing devices 312, as shown in FIG. 3 and as described below, to tolerance values that may be stored within the controller 106 memory defining safe operating conditions for the HVAC system 100.”  
The storing function, in turn, is a well-understood, routine, and conventional in nature. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The additional features including “controlling operation of a plurality of connected devices without user input based on the first setting and the second setting of the particular comfort preference in a portion of the structure”, is a generic application of the first and second settings on generic connected devices.  The controlling function does not clarify how the control is performed based on the setting.  There are no details provided other than controlling operation of connected devices.  The application of a first setting, which is “associated with the temperature in the structure” and the second setting, which is “associated with the humidity level in the structure”, to control operation of “a plurality of connected devices” does not implement the determining function to a particular machine.  
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claim 2 (“prompting” and “receiving”), claim 6 (defining the connected device), part of claim 7 (“modifying”), claim 10 (“prompting), part of claim 24 (further defining the controlling operation), and claim 27 (further defining the comfort preferences), these claims do not include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception, are not sufficient to demonstrate integration of a judicial exception into a practical application, and do not amount to significantly more.  The controlling operation of claim 24 is a simply application of generic computer or electronic components as explained in claim 1. Therefore, the claims are not patent eligible.
Regarding claim 5 (reciting “determining” function), part of claim 7 (reciting “determining” function), claim 8 (reciting “determining” function), and part of claim 24 (reciting “determining” function), the features recited in these claims cover abstract ideas as mental functions.  Therefore, the claims are not patent eligible.
The functions of independent claim 11 are implemented by similar functions as those of the method of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 11. Independent claim 11 is not deemed patent eligible.
Regarding claim 12 (reciting “to prompt” and “to receive” functions), part of claim 15 (reciting “modify” function), claim 16 (reciting “to prompt” function), claim 22 (further defining the particular comfort preference), and claim 25 (further defining the controlling operation), these claims do not include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception, are not sufficient to demonstrate integration of a judicial exception into a practical application, and do not amount to significantly more.  The control operation of claim 25 is a simply application of generic computer or electronic components as explained in claim 1. Therefore, the claims are not patent eligible.
Regarding part of claim 15 (reciting “determine” function), part of claim 25 (reciting “determine” function), and claim 26 (identify a setting), the features recited in these claims cover abstract ideas as mental functions.  Therefore, the claims are not patent eligible.
The functions of independent claim 17 are implemented by similar functions as those of the method of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 17. Independent claim 17 is not deemed patent eligible.
Regarding claims 18 and 20 (further defining the instructions), these claims do not include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception, are not sufficient to demonstrate integration of a judicial exception into a practical application, and do not amount to significantly more.  Therefore, the claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication No. 2021/0094380 A1 to Faust et al. describes a vehicle climate control system for controlling climate conditions in various cabin regions of a vehicle cabin, where the climate control system is configured to control one or more vehicle components to change the set of climate conditions associated with one or more cabin regions to approximate a set of optimal comfort conditions. The climate control system controls various vehicle components to control climate conditions, including window assemblies, sunroof assemblies, etc. The climate control system determines optimal comfort conditions which optimize perceived temperature of various occupant body parts and maintain various climate characteristics within one or more sets of thresholds. Output configurations of various vehicle components can be determined based at least in part upon determined optimal comfort conditions of various cabin regions. Output configurations can be generated based at least in part upon various control mode priorities.

Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473. The examiner can normally be reached Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M. CHOI/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117